Opinion issued July 9, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00403-CR
                           ———————————
                        LABASIE V. JONES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Case No. 1560920


                         MEMORANDUM OPINION
      Appellant, Labasie V. Jones, pleaded guilty to the reduced class A

misdemeanor offense of criminal mischief with an agreed punishment

recommendation of 180 days’ confinement in county jail.1 In accordance with his

1
      See TEX. PENAL CODE ANN. § 28.03(a)(2), (b)(3)(A) (West 2011).
plea bargain, the trial court found appellant guilty and assessed his punishment at

180 days’ confinement in county jail on April 11, 2018.2 The trial court certified

that appellant had waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2).

Appellant did not file his pro se notice of appeal until over a year later on May 21,

2019. We dismiss this appeal for want of jurisdiction.

      A criminal defendant’s notice of appeal must be filed within thirty days after

the sentence is imposed, or within ninety days after the sentence is imposed if the

defendant has timely filed a motion for new trial. See TEX. R. APP. P. 26.2(a). The

time for filing a notice of appeal may be extended if, within fifteen days of the

deadline for filing the notice of appeal, an appellant files both a notice of appeal and

a motion for an extension of time to file the notice of appeal. See TEX. R. APP. P.

26.3; Douglas v. State, 987 S.W.2d 605, 606 (Tex. App.—Houston [1st Dist.] 1999,

no pet.) (“The limited, 15-day extended time period applies to both the notice and

the motion for extension; both must be filed within the 15-day time period.”). A

notice of appeal that complies with the requirements of Rule 26 is essential to vest

the court of appeals with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).

If an appeal is not timely perfected, a court of appeals does not obtain jurisdiction to

address the merits of the appeal. See Slaton, 981 S.W.2d at 210.


2
      See TEX. PENAL CODE ANN. § 12.21(2) (West 2011).
                                           2
      Here, the trial court signed appellant’s judgment of conviction on April 11,

2018, and imposed the sentence that day. Appellant did not timely file a motion for

new trial, making his notice of appeal due by May 11, 2018. See TEX. R. APP. P.

4.1(a), 26.2(a)(1). Appellant’s notice of appeal was not filed until May 22, 2019,

more than one year after his sentence was imposed and, thus, was filed untimely.

See TEX. R. APP. P. 26.3; Douglas, 987 S.W.2d at 606.                   Thus, under these

circumstances, we can take no action other than to dismiss this appeal for want of

jurisdiction.3 See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 526.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                     PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      Moreover, even if appellant had timely appealed, this appeal must be dismissed
      because the trial court’s certification stated that appellant waived his right of appeal.
      See TEX. R. APP. P. 25.2(a)(2), (d). The clerk’s record, filed in this Court, supports
      the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
      App. 2005).
                                              3